DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10, 21-25 and 31-35 allowed.
The following is an examiner’s statement of reasons for allowance:  the invention as claimed in the independent claim recites an antenna system secured to a widow with a wireless power reception circuit located at a side of the housing which an attachment component is located and having an antenna located at an opposite side of the housing connected to an RF transceiver with an optical mechanism coupled to the RF transceiver located between the transceiver and wireless power reception circuit with an optical window with optical conduits extending through the housing adjacent the wireless power reception circuitry and the optical mechanism transmits and receives optical signals with first and second optical windows which was not found in the prior art and no motivation, teaching or suggestion was found to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845